ORDER

PER CURIAM.
Daniel Coplin appeals the judgment entered on a jury verdict finding him guilty of four counts of first-degree statutory sodomy. He argues that the trial court plainly erred in failing to intervene sua *832sponte and declare a mistrial or issue a curative instruction when the prosecutor made certain comments during closing argument. Coplin did not object at trial, and this issue was not presented in his motion for new trial.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed under Supreme Court Rule 30.25(b).